                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

RICHARD BELL,                                      )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           )          Case No. 4: 19 CV 1320 RWS
                                                   )
GATEWAY BLEND, LLC,                                )
                                                   )
           Defendant.                              )

                                MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion to vacate the order referring this

case to mediation in light of a recent jury finding that plaintiff does not own the copyright at

issue in this case. In light of plaintiff’s agreement that mediation is inappropriate if defendant is

contesting the validity of the copyright at issue (Doc. 20-4 at 2), the Court will grant the motion

and vacate the referral to ADR. If validity of the copyright ceases to be an issue in this case, the

parties should request another referral to mediation.

       Accordingly,

       IT IS HEREBY ORDERED that the motion to vacate ADR referral [19] is granted, and

the Order Referring Case to Alternative Dispute Resolution [12] is vacated.




                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE

Dated this 27th day of November, 2019.
